                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                         Richmond Division

DAVID P. SHURLAND,

     Plaintiff,

v.                                     Civil Action No. 3:18cv770

AIR FORCE BOARD FOR
CORRECTION OF MILITARY
RECORDS,

     Defendant.

                                 ORDER

     By Order entered herein on August 2, 2019, the DEFENDANT'S

MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

(ECF Nos. 9 and 10) were referred to the Honorable David J. Novak

for report and recommendation.

     Having reviewed the REPORT AND RECOMMENDATION (ECF No. 17)

entered herein on September 24,        2019,    the plaintiff's pleading

entitled \\GRANDSTAND IN OPPOSITION TO HONORABLE JUDGE DAVID J.

NOVAK'S REPORT AND RECOMMENDATION (ECF No. 18), the defendant's

response thereto     (ECF No.   19},   the     MEMORANDUM IN    SUPPORT OF

PLAINTIFF'S   ARGUMENT     IN    OBJECTIONS       TO   THE     REPORT   AND

RECOMMENDATION OF MAGISTRATE JUDGE NOVAK (ECF No. 20), and having

considered the record and the REPORT AND RECOMMENDATION and finding

no error therein, it is hereby ORDERED that:

     (1)   The plaintiff's objections are overruled as frivolous,

delusional and without legal merit; and
     (2)     The REPORT AND RECOMMENDATION (ECF No. 17) is ADOPTED on

the basis of the reasoning of the REPORT       AND   REC OMMENDATION; and

     (3)     The   DEFENDANT'S   MOTION   TO    DISMISS     OR,   IN   THE

ALTERNATIVE, FOR SUMMARY JUDGMENT (ECF Nos. 9 and 10) is denied in

part and granted in part insofar as the defendant's Motion to

Dismiss    (ECF No.   9)   is denied and the Defendant's Motion for

Summary Judgment (ECF No. 10) is granted and judgment is entered

in favor of the Defendant; and

     (4)     This action is dismissed with prejudice.

     It is further ORDERED that the facts and legal contentions

are adequately presented in the materials before the Court and

oral argument would not aid the decisional process.

     Any appeal from this decision must be taken by filing a

written notice of appeal with the Clerk of the Court within sixty

(60) days of the date of entry hereof.         Failure to file a timely

notice of appeal may result in the loss of the right to appeal.

     The Clerk is directed to send a copy of this Order to the

plaintiff.

     It is so ORDERED.



                                             /s/
                             Robert E. Payne
                             Senior United States District Judge

Richmond, Virginia
Date: October 22, 2019
                                    2
